Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Response to After-Final
No claims have been canceled, amended or added.
Claims 1-20 are pending.

Per Examiner’s Amendment
Claims 17-18 are amended.
Claim 19 is canceled.

Claims 1-18 and 20 are allowed.


Response to Arguments
Applicant’s arguments, see After-Final Remarks filed 4/1/2022, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections of the pending claims have been withdrawn.

Examiner’s Amendment
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Charles Griggers on 4/29/2022. The claims have been amended as follows:





Claim 17. (Examiner Amended) A non-transitory computer-readable medium embodying program code executable in one or more computing devices, the program code being configured to cause at least one of the one or more computing devices to at least:
receive a request for a file from a client device over a network, the request comprising a unique file identifier, a unique key identifier for the file, and a path list to obtain the file, the path list identifying two or more of a plurality of cache computing devices in the network;
determine whether a repository in the cache computing device stores the file, the cache computing device comprising one among the plurality of cache computing devices in the network;
in an instance in which the repository does not store the file, request the file from a second cache computing device over the network based on the path list also identifying the second cache computing device;
decrypt the file based on the unique key identifier; and
distribute the file to the client device over the network.  


Claim 18. (Examiner Amended) The non-transitory computer-readable medium of claim 17, wherein:
the request for the file further comprises 
the program code is further configured to cause at least one of the one or more computing devices to at least determine whether to accept or reject the request based on the time-sensitive token.

Claim 19. (Cancelled)




Allowance
II.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks on 4/1/22, in light of Examiner’s Amendments, point out the reason the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).  


Conclusion
III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D. SHINGLES whose telephone number is (571) 272-3888.  The examiner can normally be reached on Monday-Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

IV.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448